DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection – 35 U.S.C. 102

2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shirasaka et al., (United States Patent Publication Number 20190057470) hereinafter Shirasaka


Regarding claim 1 Shirasaka teaches an intellectual property support device, (Fig. 1, intellectual property supporting apparatus [0023]) comprising: a reception unit (reception unit [0024]) configured to receive technical information (that receives information regarding intellectual property [0024]) representing an evaluation object; (patents, design, trademarks, utility models, court cases and patent offices [0033]) a storage unit (storage unit [0024]) configured to store (stores [0032]) other technical information (character information [0024]) including at least one of incidental technical information (Specifically, the storage unit 12 records poses of delight, anger, sorrow, and pleasure representing whether the intellectual property right of a samurai character represented by the information on the character 3 [0034]) incidental to (corresponding to [0044]) the technical information, (information regarding intellectual property [0024]) prior art information (prior art document [0035]) received by the reception unit, (received by the reception unit [0042]) and similar technical information detected ( similar information newly obtained [0030]) on the basis of the technical information (information regarding intellectual property [0024]) and intellectual property information (intellectual property information [0024]) including a plurality of pieces of document information; (a published unexamined patent application, bibliographic items described in the published unexamined patent application, a notification of reasons for refusal against application of the published unexamined patent application, content of the notification of reasons for refusal, a calculation unit (calculation unit [0024]) configured to set (specified [0060]) a technical wording (keywords [0060])  included in the technical information (information regarding intellectual property [0024]) as a query (Fig. 3 (“what is the name of the invention?” [0087]) and to calculate a new query (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088]) representing a technical wording (keywords [0060])   included in the other technical information (character information [0024]) using the set query (“what is the name of the invention?” [0087]) at the time of performing a labeling process (keywords which are synonyms or narrower concepts of the plurality of keywords may be further specified in descriptions explaining the specified keywords such as a description of a specification or a description of dependent claims [0060]) on the technical information (information regarding intellectual property [0024]) and the other technical information; (character information [0024]) and a detection unit (extraction unit [0025]) such as “detection unit” configured to detect (extract [0035]) such as “detect” document information (information regarding intellectual property associated as an inventor or an applicant include an invention memorandum including invention information and information on claims [0035]) associated (associated [0035]) with the evaluation object (patents, design, trademarks, utility models, court cases and patent offices [0033]) from the intellectual property information (intellectual property information [0024]) using the query (Fig. 3 (“what is the name of the invention?” [0087])  and the new query, (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088])  wherein the calculation unit (calculation unit [0024]) detects (recorded [0034] such as “detects” definitional information (viewpoint [0059]) such as “definitional information”  included in the incidental technical information (poses of delight, anger, sorrow, and pleasure representing whether the intellectual property right of a samurai character represented by the information on the character 3 [0034]) through a process (machine learning such as a neural network or a boosting process [0065]) which is different from the labeling process  (keywords which are synonyms or narrower concepts of the plurality of keywords may be further specified in descriptions explaining the specified keywords such as a description of a specification or a description of dependent claims [0060]) and calculates (calculates [0069]) the definitional information (viewpoint [0059]) such as “definitional information” as a candidate (a viewpoint used in an examination of novelty and an inventive step of a patent [0059]) for the new query (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088])  

Regarding claim 2 Shirasaka teaches  the intellectual property support device of claim 1.
Shirasaka further teaches comprising an evaluation unit (Fig. 3, (1009) IP Liaison [0089]) such as “evaluation unit” configured (functions [0087]) such as “configured”  to evaluate (determine [0095]) such as “evaluate” the technical information (information regarding intellectual property [0024]) by comparison  (comparison [0035]) see also [0045], [0061 – 62], [0074 – 75] between the technical information (information regarding intellectual property [0024]) and the document information (a published unexamined patent application, bibliographic items described in the published unexamined patent application, a notification of reasons for refusal against application of the published unexamined patent application, content of the notification of reasons for refusal, information on cited documents in the notification of reasons for refusal, content of a response to the notification of reasons for refusal, the number of times correction is performed on the application of the published unexamined patent application, and content of the correction [0033]) included in the intellectual property information, (intellectual property information [0024]) wherein the evaluation unit (Fig. 3, (1009) IP Liaison [0089]) such as “evaluation unit” performs the evaluation (determine [0095]) such as “evaluate” using the new query (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088])  

Regarding claim 3 Shirasaka teaches  the intellectual property support device of claim 1.
Shirasaka further teaches wherein the storage unit (storage unit [0024]) stores (stores [0032]) character information, (character information [0024]) wherein the intellectual property support device (Fig. 1, intellectual property supporting apparatus [0023]) further comprises an output unit (output unit [0024]) configured to output a character (that outputs a character 3 [0024]) to a user terminal (to the user terminal [0024]) which is operated by a user (to the user terminal 2 operable by a user [0024]) on the basis of the character information stored in the storage unit, (based on the character information stored in the storage unit 12,  [0024]) and wherein the reception unit (reception unit 14 [0024]) receives (receives [0024]) evaluation information of the user (information regarding intellectual property associated with the user as an inventor
or an applicant [0024]) and the calculation unit (calculation unit [0024]) controls the number of calculated new queries on the basis of the evaluation information.

Regarding claim 5 Shirasaka teaches an intellectual property support method, (method of transmitting the information in the information regarding the intellectual property [0040]) comprising: a step of receiving technical information  (that receives information regarding intellectual property [0024]) representing an evaluation object; (patents, design, trademarks, utility models, court cases and patent offices [0033]) a step of storing (stores [0032]) other technical information(character information [0024])  including at least one of incidental technical information (Specifically, the storage unit 12 records poses of delight, anger, sorrow, and pleasure representing whether the intellectual property right of a samurai character represented by the information on the character 3 [0034]) incidental to(corresponding to [0044])  the technical information, (information regarding intellectual property [0024]) received (received by the reception unit [0042]) prior art information, (prior art document [0035])  and similar technical information (similar information newly obtained [0030]) detected on the basis of the technical information (information regarding intellectual property [0024]) and intellectual property information(intellectual property information [0024])  including a plurality of pieces of document information; (a published unexamined patent application, bibliographic items described in the published unexamined patent application, a notification of reasons for refusal against application of the published unexamined patent application, content of the notification of reasons for refusal, information on cited documents in the notification of reasons for refusal, content of a response to the notification of reasons for refusal, the number of times correction is performed on the application of the published unexamined patent application, and content of the correction [0033]) a step of setting (specified [0060]) a technical wording (keywords [0060])  included in the technical information (information regarding intellectual property [0024]) as a query (Fig. 3 (“what is the  and calculating (calculation unit 15 calculates [0042]) a new query (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088]) representing a technical wording (keywords [0060])   included in the other technical information (character information [0024]) using the set query (“what is the name of the invention?” [0087]) at the time of performing a labeling process  (keywords which are synonyms or narrower concepts of the plurality of keywords may be further specified in descriptions explaining the specified keywords such as a description of a specification or a description of dependent claims [0060]) on the technical information (information regarding intellectual property [0024]) and the other technical information; (character information [0024]) and a step of detecting (extract [0035]) such as “detect” document information (information regarding intellectual property associated as an inventor or an applicant include an invention memorandum including invention information and information on claims [0035]) associated (associated [0035]) with the evaluation object(patents, design, trademarks, utility models, court cases and patent offices [0033])  from the intellectual property information (intellectual property information [0024]) using the query (Fig. 3 (“what is the name of the invention?” [0087])and the new query (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088])  

Regarding claim 6 Shirasaka teaches an intellectual property support computer program, (various programs and various data required for operation of the
intellectual property supporting apparatus [0032]) comprising: a reception function of receiving technical information (that receives information regarding intellectual property [0024]) representing an evaluation object; (patents, design, trademarks, utility models, court cases and patent offices [0033]) a storage function of storing (stores [0032]) other technical information (character information [0024])  including at least one of incidental technical information (Specifically, the storage unit 12 records poses of delight, anger, sorrow, and pleasure representing whether the intellectual property right of a samurai character represented by the information on the character 3 [0034]) incidental to (corresponding to [0044])  the technical information, (information regarding intellectual property [0024])  prior art information (prior art document [0035])  received by the reception function, and similar technical information (similar information newly obtained [0030]) detected on the basis of the technical information (information regarding intellectual property [0024]) and intellectual property information(intellectual property information [0024])   including a plurality of pieces of document information; (a published unexamined patent application, bibliographic items described in the published unexamined patent application, a notification of reasons for refusal against application of the published unexamined patent application, content of the notification of reasons for refusal, information on cited documents in the a calculation function of setting (specified [0060]) a technical wording (keywords [0060])  included in the technical information (information regarding intellectual property [0024]) as a query (Fig. 3 (“what is the name of the invention?” [0087]) and calculating (calculation unit 15 calculates [0042]) a new query (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088]) representing a technical wording (keywords [0060])   included in the other technical information (character information [0024]) using the set query (“what is the name of the invention?” [0087]) at the time of performing a labeling process (keywords which are synonyms or narrower concepts of the plurality of keywords may be further specified in descriptions explaining the specified keywords such as a description of a specification or a description of dependent claims [0060]) on the technical information (information regarding intellectual property [0024]) and the other technical information; (character information [0024]) and a detection function of detecting (extract [0035]) such as “detect” document information (information regarding intellectual property associated as an inventor or an applicant include an invention memorandum including invention information and information on claims [0035]) associated (associated [0035]) with the evaluation object (patents, design, trademarks, utility models, court cases and patent  from the intellectual property information (intellectual property information [0024]) using the query (Fig. 3 (“what is the name of the invention?” [0087]) and the new query (Fig. 3 “what is the point of the invention?” “what is the novelty of the invention?” [0088])  

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka et al., (United States Patent Publication Number 20190057470) hereinafter Shirasaka, in view of  Xi et al, (United States Patent Publication Number 20150100582 hereinafter Xi.
 Regarding claim 4 Shirasaka teaches the intellectual property support device of claim 1.
Shirasaka does not fully disclose wherein a label propagation method is used in the labeling process.
Xi teaches   wherein a label propagation method (Fig. 7 label propagations [0010]) see also [0024], [0038 - 39] is used in the labeling process (labeling process [0038])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shirasaka to incorporate the teachings of Xi whereby   wherein a label propagation method is used in the labeling process. By doing so a suitable class of machine learning techniques is implemented to make use of a relatively small amount of labeled data to infer labels
for a larger amount of unlabeled data. Xi [0023].

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This

action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Pal et al., (United States Publication Number 20180336457) teaches Deep Label Propagation (DLP) is a machine-learning algorithm that uses label propagation and deep neural network techniques [0004]
	Alex H. Chan (United States Patent Publication Number 20190079979) teaches system and method as described herein can offer any small and large business the exceptional ability to settle on patent validity early on in a case's lifecycle

	Seth et al., (United States Patent Publication Number 20140115010) teaches in Fig 5 social network where a pre-normalized set of linear constraints are used during label propagations [0019]
	Jessen et al., (United States Patent Publication Number 20160350886) teaches FIG. 26 is a flowchart showing an example method of evaluating a patent and/or a patent application using a plurality of scoring algorithms [0033]
	Eugene M. Lee (United States Patent Publication Number 20020138297) teaches analyzing intellectual property in the form of patents [0009]
	Morimoto et al., (United States Patent Publication Number 20170132731) teaches the infringing nature evaluation (clearance) is to evaluate whether the
user's own product infringes upon other people's patents or not. FIG. 5 is a flowchart illustrating an example of the analysis evaluation of the infringing nature evaluation
(clearance). [0061]
	Nutter et al., (United States Patent Publication Number 20020178029) teaches a intellectual property evaluation method includes the Steps of receiving a plurality of input Scores for each of a plurality of intellectual properties by a intellectual property
management Software program. [0019]

	Japanese Patent Number JP,2002-351896,A teaches a classification extracting means to extract the patent classification included in the aggregation of searched patent document data, an explanation extracting means extracting the explanation of the classification corresponding to the extracted patent classification from the classification database, a display means to display the extracted explanations as a catalogue and a selective specification means to selectively specify the explanation matching the aggregation of targeted patent documentation data from the catalogued explanations are provided. Page 2
	Japanese Patent Number JP,2005-234868,A teaches similar patent specification retrieval system retrieving the similar patents specification from a plurality of patent specifications stored in a database by a key extracted from an investigation patent specification that is an investigation target has: a retrieval word extraction part 
	Chaki et al., “Verification across Intellectual Property Boundaries” ACM Transactions on Software Engineering and Methodology (TOSEM) (TOSEM), Volume 22, Issue 2 March 2013, Article No.: 15, pp 1–12https://doi.org/10.1145/2430545.2430550 teaches the amanat protocol resolves the conflict between the customer who wants to verify the source code, and the supplier Sup who needs to protect its IP. To this end, the amanat protocol computes a certificate which contains a verdict on the program correctness, but does not reveal any information beyond the verdict itself. Page 15.5

8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166